DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims: 1-20 are allowed.
Reason for allowance
The following is an examiner’s statement of reason for allowance: None of the cited prior art discloses or teaches, 
	identify private information in the information related to the first underwriting action; in response to identifying the private information, generate or identify one or more tokens corresponding to the private information; 
	verify that the first underwriting action has been completed; in response to verifying that the first underwriting action has been completed, store on a block chain a data record comprising the indication that the first underwriting action has been completed and verified, wherein the data record comprises the one or more tokens but does not comprise the private information, wherein the block chain is private prior to initiation of the resource transition; identify initiation of the resource transition; identifying initiation of resource transition; and transitioning the block chain from private to public


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM Z. Islam whose telephone number is (571) 270-0566.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2457       05/22/2021

/MOUSTAFA M MEKY/
          Primary Examiner, Art Unit 2457